Prospectus Supplement March 1, 2017 Putnam VT Diversified Income Fund Prospectus dated April 30, 2016 The sub-section Portfolio managers in the section Your fund’s management is replaced in its entirety with the following: Portfolio managers D. William Kohli, Chief Investment Officer, Fixed Income, portfolio manager of the fund since 1994 Michael Atkin, Portfolio Manager, portfolio manager of the fund since 2007 Robert Davis, Portfolio Manager, portfolio manager of the fund since 2017 Brett Kozlowski, Portfolio Manager, portfolio manager of the fund since 2017 Michael Salm, Co-Head of Fixed Income, portfolio manager of the fund since 2011 Paul Scanlon, Co-Head of Fixed Income, portfolio manager of the fund since 2005 The following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio managers in the section Who oversees and manages the fund? : • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio managers Joined fund Employer Positions over past five years Putnam Management Chief Investment Officer, Fixed Income D. William Kohli 1994 1994–Present Previously, Co-Head of Fixed Income Putnam Management Michael Atkin 2007 1997–Present Portfolio Manager Putnam Management Portfolio Manager Robert Davis 2017 1999–Present Previously, Analyst Putnam Management Brett Kozlowski 2017 2008–Present Portfolio Manager Putnam Management Michael Salm 2011 1997–Present Co-Head of Fixed Income Putnam Management Paul Scanlon 2005 1999–Present Co-Head of Fixed Income The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 305613 3/17 Statement of Additional Information Supplement March 1, 2017 Putnam VT Diversified Income Fund Statement of Additional Information dated April 30, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now D. William Kohli, Michael Atkin, Robert Davis, Brett Kozlowski, Michael Salm and Paul Scanlon. These sub-sections are also supplemented with regards solely to Messrs. Davis and Kozlowski as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio managers managed as of January 31, 2017. The other accounts may include accounts for which the individuals were not designated as portfolio managers. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Robert Davis 7 ($7,900,000)* 7 $1,200,000 4 ($355,300,000)* Brett Kozlowski 12 $3,025,800,000 15 $4,157,100,000 11 $2,821,600,000 * Negative exposure is attributable to hedging strategies and the use of derivative instruments. Ownership of securities As of January 31, 2017, Messrs. Davis and Kozlowski and their immediate family members did not beneficially own equity securities in the fund. The fund is offered only to separate accounts of insurance companies. Individual investors may not invest in the fund directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the fund as an investment option. 3/17
